Citation Nr: 0513500	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  96-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
December 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Washington, D.C., Regional Office which, in pertinent part, 
denied service connection for a chronic cervical spine 
disorder to include mechanical cervical spine pain and C7 
fracture residuals.  

In January 1998, the veteran was afforded a hearing before a 
Veterans Law Judge sitting at the Waco, Texas, Regional 
Office.  In September 2000, the veteran informed the 
Department of Veterans Affairs (VA) that he had moved to 
Louisiana.  The veteran's claims files were subsequently 
transferred to the New Orleans, Louisiana, Regional Office 
(RO).  

In September 2003, the Board remanded the veteran's claim to 
the RO for additional action.  In March 2005, the veteran and 
his accredited representative were informed that the Veterans 
Law Judge who had conducted his January 1998 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  The veteran did not respond to the Board's notice.  


FINDING OF FACT

Chronic mechanical cervical spine pain has been shown to have 
originated during active service.  


CONCLUSION OF LAW

Chronic mechanical cervical spine pain was incurred during 
active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The veteran's service medical records indicate that he was 
seen for low back trauma, head trauma, and neck/cervical 
spine complaints.  A November 1971 Army treatment states that 
the veteran sustained a lumbar spine injury while changing a 
tire.  An August 1978 Army treatment entry notes that the 
veteran slipped; fell; and struck his head against the floor.  
He sustained a laceration to the back of his head.  

Army clinical documentation dated in July 1984 states that 
the veteran complained of acute neck strain.  Treating 
military medical personnel observed right sternomastoid 
muscle spasms with torticollis (a contraction or shortening 
of the muscles of the neck).  Contemporaneous X-ray studies 
of the cervical spine revealed concave torticollis to the 
right with no bony abnormalities.  Impressions of acute 
sternomastoid muscle spasms were advanced.  The veteran was 
given a cervical collar.  

Army clinical documentation dated in September 1984 notes 
that the veteran complained of the sudden onset of severe 
right neck muscle spasms.  Treating military medical 
personnel observed palpable right lateral and lower neck 
muscle spasms.  Impressions of neck muscle spasms and chronic 
neck musculoskeletal pain were advanced.  

At a May 1985 VA examination for compensation purposes, the 
veteran complained of pain centered at the base of the neck 
of two to three months' duration.  No clinical observations 
as to the cervical spine and/or neck were reported at that 
time  

At an October 1986 VA examination for compensation purposes, 
the veteran again complained of neck pain.  No clinical 
observations as to the cervical spine and/or neck were again 
reported.  

In his November 1994 informal claim, the veteran advanced 
that he injured his "upper back" during advanced infantry 
training in January 1972.  He reported that he had been 
treated at the Aberdeen Proving Grounds Army medical 
facility.  

A November 1994 VA treatment record states that the veteran 
complained of back muscle spasms and neck and shoulder 
tightness.  Contemporaneous diagnostic studies of the 
cervical spine revealed findings consistent with mild 
cervical spine degenerative facet disease.  

Neurological evaluations from the Rummelsberg Hospital dated 
in November 1994 and June 1995 note that the veteran 
complained of chronic cervical spine pain and left hand 
numbness.  The veteran presented a history of chronic lumbar 
spine problems since 1983; chronic cervical spine problems 
since 1972; and a 1972 vertebral fracture.  The veteran was 
diagnosed with "chronic reoccurring cervical spine 
syndrome."  

At a March 1995 examination for compensation purposes 
conducted for the VA by "M.V.S.", M.D., the veteran 
complained of neck or upper back pain and cramps; left upper 
extremity "loss of feeling;" and a cervical spine vertebral 
fracture.  He reported that he had hit his neck on an 
outrigger wrecker at the Aberdeen Proving Grounds in January 
1972.  On examination of the cervical spine, the veteran 
exhibited limitation of motion with a pulling sensation in 
the neck on "maximum inclination;" bilateral paravertebral 
muscle spasms; and pain on tapping over the C6-7 and C7-T1 
spinous processes.  

An October 1994 X-ray study of the cervical spine was 
reported to show "fragmentation of the dorsal spinous 
process C7 (allegedly post-traumatic disorder since 1972);" 
minimal C5-6 degenerative joint disease; and "overextension 
with slight kyphotic kink at C4."  

The veteran was diagnosed with "mechanical cervical spine 
pain with nerve root irritation, C7, left (sensation disorder 
and power loss, left hand)" and "fracture of spinous 
process C7 (1972)."  

In his September 1995 notice of disagreement, the veteran 
stated that he sustained a chronic upper back disorder when 
he accidentally struck his spine against a vehicle while 
changing a tire.  

In a March 1996 written statement, the veteran advanced that 
he injured his neck during active service in 1972 and 
experienced chronic neck pain thereafter.  He stated that 
while he complained of upper back or neck symptoms at the 
1985 VA examination for compensation purposes, the doctor was 
concerned only with his lumbar spine disability.  

An August 1996 VA treatment record states that the veteran 
complained of posterior neck problems.  Impressions of a 
chronic pain syndrome and a C7 fracture residuals were 
advanced.  An August 1996 VA hospital summary notes that the 
veteran complained of chronic neck and back pain "due to 
injury since 1983."  Treating VA medical personnel observed 
that the veteran exhibited upper back pain associated with 
rotation of the neck.  

A November 1996 written statement from "M.K.", M.D., 
indicates that he had treated the veteran for "chronic 
cervical spine syndrome" between August 1994 and November 
1994.  Dr. K. stated that the veteran's cervical spine 
disorder was "a result of an accident that occurred in the 
Army."  

A November 1996 VA X-ray study of the cervical spine revealed 
findings consistent with minimal C5-6 disc space narrowing 
and "either calcification of the ligamentous structures 
posterior to the spinous process of the 7th cervical vertebra 
or an old healed avulsion fracture."  

At the January 1998 hearing before a Veterans Law Judge 
sitting at the Waco, Texas, Regional Office, the veteran 
testified that he had initially injured his cervical 
spine/upper back while changing a tire in 1971 during active 
service.  He subsequently re-injured his cervical spine/upper 
back during active service in 1984.  The undersigned has 
carefully reviewed the hearing transcript in order to decide 
the merits of this claim. 

At a May 1998 VA examination for compensation purposes, the 
veteran complained of chronic radiating neck pain and 
stiffness.  He presented a history of an early 1970's neck 
injury sustained while changing a tire.  While unable to 
confirm his account of a 1970's neck injury, the VA physician 
noted that the veteran's service medical records did reflect 
that he initially complained of a chronic low back disorder 
in 1971 following an accidental injury and was subsequently 
seen for cervical spine or neck complaints on a date a few 
months prior to service separation.  The physician commented 
"I have not found any evidence of a cervical spine injury or 
complaint in the records in the time element described by the 
veteran." 

On examination, the veteran exhibited cervical spine muscle 
spasms.  Contemporaneous X-ray studies of the cervical spine 
revealed C4-5 and C5-6 disc space narrowing.  The veteran was 
diagnosed with cervical spine arthritis.  The VA examiner 
commented that:

There is a complaint of chronic cervical 
pain.  He reports an injury which has not 
been recorded in the records.  ...  I do 
not find any evidence of a service 
related cervical spine strain or other 
injury.  He does have minor cervical 
arthritis.  

A March 2000 VA treatment record states that the veteran 
complained of chronic neck pain.  Contemporaneous 
radiological evaluation of the soft tissues of the neck notes 
that the veteran had a history of neck pain.  The evaluation 
revealed loss of normal lordosis and no other abnormalities.
  
A May 2001 VA treatment record states that the veteran 
reported re-injuring his neck in a February 2001 work-related 
slip and fall accident.  An impression of a possible 
"cervical spondylolisthesis with nerve root compression 
versus rotator cuff tear involving his left shoulder" was 
advanced.  Clearly, such a post-service injury provides 
evidence against the veteran's claim. 

At a May 2001 VA examination for compensation purposes, the 
veteran complained of chronic neck pain and stiffness.  He 
reported that he initially injured his neck while changing a 
tire in 1971 during active service and re-injured it in a 
post-service February 2001 work-related slip-and-fall 
accident.  The VA examiner noted that the veteran's claims 
files were not available for review.  The veteran was 
diagnosed with chronic cervical strain.  

An October 2001 VA hospital summary relates that the veteran 
underwent C5-6 and C6-7 anterior cervical discectomy fusion 
with allograft and plates.  An April 2003 VA treatment record 
notes that the veteran complained of left neck pain after the 
motor vehicle in which he was riding was broadsided by 
another vehicle.  

At a January 2004 VA examination for compensation purposes, 
the veteran complained of cervical spine radiculopathy and 
muscle cramping.  He presented a history of an inservice C7 
vertebral fracture associated cervical spine trauma in 1971; 
a work-related accident with cervical trauma in 2001; and a 
subsequent anterior cervical disc fusion.  In reviewing the 
claims files, the examiner observed that: "the veteran's 
C-file indicates that he had a cervical spine injury in 
1972;" a "review of his service medical records does not 
indicate any injury to the cervical spine during his active 
military duty;" and a C7 vertebral fracture was not 
"documented in the veteran's service medical records."  

The veteran was diagnosed with "mechanical cervical spine 
pain as a residual of a cervical seventh vertebral fracture 
in 1972, nonmilitary related" and C5-6 and C6-7 anterior 
disc fusion.  The VA physician commented that:

[The veteran's cervical spin disc fusion] 
was secondary to a job-related slip and 
fall injury ...  It is the examiner's 
opinion that it is not at least as likely 
as not that the veteran's existing 
cervical spine disability was caused or 
worsened by the service-connected lumbar 
spine disability.  The cervical spine 
disability and the veteran's lumbar spine 
disability are two separate and distinct 
conditions with etiologies of pain due to 
localized disc disease at their 
corresponding levels.  The cervical spine 
disability involved trauma twice, neither 
of which was related to the military and 
neither is related to his lumbar spine 
disease.  

In his September 2004 Written Brief Presentation, the 
accredited representative conveys that the veteran was 
diagnosed with mechanical cervical spine pain as the result 
of a 1972 C7 vertebral fracture at the January 2004 VA 
examination for compensation purposes.  As the veteran was in 
active for the entire year of 1972, the accredited 
representative asserts that service connection for a chronic 
cervical spine disorder is warranted.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service medical records indicate that 
he sustained lumbar spine trauma while changing a tire in 
November 1971; sustained a head trauma in 1978; and exhibited 
sternomastoid muscle spasms, neck muscle spasms, and chronic 
neck musculoskeletal pain in 1984.  The veteran testified at 
the hearing on appeal that he initially injured his cervical 
spine while changing a tire in 1971 and re-injured it in 
1984.  

Following service separation, the veteran continued to 
complain of chronic neck/upper back/cervical spine pain, 
spasm, and stiffness.  At his initial May 1985 VA examination 
for compensation purposes, the veteran complained of chronic 
neck pain.  At the March 1995 examination for compensation 
purposes conducted for the VA by Dr. S., the veteran was 
diagnosed with mechanical cervical spine pain with C7 nerve 
root irritation and residuals of a "1972 C7 vertebral 
fracture."  An August 1996 VA hospital summary notes that 
the veteran complained of chronic neck and back pain "due to 
injury since 1983."  Dr. K. diagnosed the veteran with 
"chronic cervical spine syndrome" as "a result of an 
accident that occurred in the Army."  At the May 1998 VA 
examination for compensation purposes, the veteran exhibited 
C4-5 and C5-6 disc space narrowing and was diagnosed with 
cervical spine arthritis.  At the May 2001 VA examination for 
compensation purposes, the veteran was diagnosed with 
cervical spine strain.  The report of the January 2004 VA 
examination for compensation purposes specifically states 
that the veteran's "claim file indicates that he had a 
cervical spine injury in 1972" and the veteran was diagnosed 
with "mechanical cervical spine pain as a residual of a 
cervical seventh vertebral fracture in 1972, nonmilitary 
related."  

The veteran is unfortunately a poor historian.  The clinical 
and examination documentation of record does not clearly 
delineate the etiology of the veteran's chronic cervical 
spine disorder.  For example, the Board is unable to find any 
objective evidence of either the 1971 inservice neck trauma 
described by the veteran or the 1972 C7 vertebral fracture 
diagnosed by the VA physician at the January 2004 VA 
examination for compensation purposes and the veteran's 
private physicians.  Given that there is a very similar 
November 1971 lumbar spine trauma documented in his service 
medical records, the veteran may have been confusing the 
onsets of his lumbar spine and his cervical spine 
disabilities.  

Some of the medical history in this case as indicated by 
health care providers that both supports and refutes the 
veteran's claim appears in error.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant's 
recitations).  Notwithstanding these facts, the record does 
establish that the veteran objectively exhibited a cervical 
spine musculoskeletal disability during active service and 
was repeatedly found to exhibit a chronic cervical spine 
disability consistent with the inservice clinical findings 
following service separation and well prior to his 2001 and 
2003 industrial and motor vehicle accident-related cervical 
spine trauma.  There is no objective evidence of any 
intervening cervical spine trauma between service separation 
and his 2001 industrial accident.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The evidence of record is in at least equipoise as to whether 
the veteran's chronic mechanical cervical pain was initially 
manifested during active service.  Upon resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for chronic mechanical cervical back 
pain is warranted.  

This decision should not be interpreted as a finding that all 
of the veteran's current neck disorder is the result of his 
service from September 1971 to December 1984.  Clearly, the 
post-service injury or injuries (and any disability that they 
have caused) is not the result of his service.  The nature 
and extent of the neck disorder related to service, and any 
nonservice related neck disorder(s) currently exiting at this 
time, is not at issue before the Board at this time. 

II.  The Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's claim, the Board observes that the RO issued 
a VCAA notice to the veteran in April 2001 which informed him 
of the evidence needed to support his claim; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The VA has secured or attempted to 
secure all relevant documentation to the extent possible.  

The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a Veterans 
Law Judge sitting at the Waco, Texas, Regional Office.  The 
hearing transcript is of record.  While the VCAA notice 
provided to the veteran does not strictly comply with the 
Court 's guidelines as set forth in Pelegrini, the Board 
finds that such deficiency is not prejudicial to the veteran 
given the favorable resolution of his claim above.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).




ORDER

Service connection for chronic mechanical cervical spine pain 
is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


